DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400, Fig. 22; and 480, Fig. 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  In Line 3, the word “includes” should be replaced with the word --include--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In Line 1, the word --further-- should be added after the comma. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 1, the word --further-- should be added after the comma. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In Line 1, the word --further-- should be added after the comma. In Lines 1-2, the words “plate body” should be replaced with the words --body portion-- to keep claim terminology consistent throughout. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 & 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US PG Pub No. 2012/0197303).
Regarding Claim 1, King et al. discloses a bone plate (10, Figs. 1-21, Paragraph [0037-0054]), comprising: a body portion (elongate body portion of plate 10); and an elongated slot (slot 36, Paragraph [0039]) formed through the body portion and 

    PNG
    media_image1.png
    637
    1150
    media_image1.png
    Greyscale

Regarding Claim 2, King et al. discloses wherein the body portion includes a first portion at a first end and a second portion at a second end (see Fig. 3 depiction and notations above), and further wherein the first portion and the second portion each include at least one fastener opening (fastener holes 32, Fig. 1, Paragraph [0038]).
Regarding Claim 3, King et al. discloses wherein the second portion of the body portion includes at least one tack opening (334, Fig. 1, see Fig. 3 depiction and notations above).
Regarding Claim 4, King et al. discloses wherein the body portion includes a mid-portion disposed between the first and second portions, and further wherein the elongated slot is formed in the mid-portion (see Fig. 3 depiction and notations above).
Regarding Claim 5, King et al. discloses wherein the second slotted portion includes a wall (left curved endwall as seen in Fig. 3 depiction above) including a ramped portion (upper curved surface of curved endwall, Fig. 3) and a surface portion (vertical inner wall forming curved endwall, Fig. 3).
Regarding Claim 7, King et al. discloses wherein the surface portion includes a first dimension between an inner surface of the body portion and the ramped portion along a first side of the second slotted portion (height of vertical inner wall forming curved endwall measured at center point of curved wall), and the surface portion includes a second dimension at a second end of the second slotted portion (height of vertical inner wall forming curved endwall measured at upper left corner of curved wall).
Regarding Claim 8, King et al. discloses wherein an intersection between the ramped portion and the surface portion tapers in a direction extending from the second end of the second slotted portion toward a first end of the second slotted portion (uppermost rim of second slotted portion forms the intersection between the two claimed surfaces which tapers around the curve from the second to the first end as seen in Fig. 3).
Regarding Claim 9, King et al. discloses a first plurality of teeth (rack teeth 21, Paragraph [0039]) located on a first side (upper side as viewed in Fig. 3) of the first slotted portion.
Regarding Claim 10, King et al. discloses wherein the first plurality of teeth protrude inwardly from a wall of the first slotted portion (Figs. 1-4).
Regarding Claim 11, King et al. discloses wherein a second side (lower side as viewed in Fig. 3) of the first slotted portion excludes any teeth (Figs. 1-4).
Regarding Claim 12, King et al. discloses wherein the threaded fastener opening includes a sidewall extending less than 360 degrees (see Fig. 3 depiction and notations above).
Regarding Claim 13, King et al. discloses wherein the threaded fastener opening is located at a first end of the elongated slot, and the second slotted portion is located at a second end of the elongated slot (see Fig. 3 depiction and notations above).
Regarding Claim 14, King et al. discloses a transition portion (cut out 23, Fig. 2) that connects the first slotted portion to the second slotted portion (Paragraph [0040]).
Regarding Claim 15, King et al. discloses an alignment mark (cut out 23, Fig. 2) formed on the plate body at a location adjacent to the first slotted portion (Paragraph [0040]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.


Furthermore, regarding Claims 16-20, King et al. discloses the claimed invention as stated above but does not disclose a second fastener received within the second slotted portion. As stated above, only one fastener is inserted into the slot of King et al. and modifying the slot to add an additional fastener would destroy the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775